        Case 2:20-cv-01586-GMN-DJA Document 16 Filed 09/23/20 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                            UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
     Jess Elijio Carranza, Jimmy Carter Kim,       Case No. 2:20-cv-01586-GMN-DJA
10
                  Plaintiffs/Petitioners,          Stipulated Briefing Schedule
11
                                                   (First Request)
           v.
12
     Brian Koehn, Warden, Nevada Southern
13   Detention Center,
14                Defendant/Respondent.
15
16
17         The parties jointly agree and request that: (1) Petitioners’ Response to
18   Respondent’s motion to dismiss (ECF No. 12) shall be due by September 21, 2020,
19   and Respondent’s reply to that response shall be due by September 28, 2020, and
20   (2) Petitioners’ reply to Respondent’s answer/response to the petition for writ of
21   habeas corpus (ECF No. 13) shall be due October 1, 2020. The parties enter this
22   stipulation because:
23         1.     On September 17, 2020, Respondent filed both a motion to dismiss
24   the petition and an answer/response to the petition on the merits. ECF Nos. 12,
25   13. Petitioners’ reply to the answer/response is currently due September 21,
26
        Case 2:20-cv-01586-GMN-DJA Document 16 Filed 09/23/20 Page 2 of 3




 1   2020. ECF No. 5. Petitioners’ response to the motion to dismiss is currently due
 2   October 1, 2020, which would make Respondent’s reply due October 8, 2020.
 3         2.     The parties enter into this expedited briefing schedule on the motion
 4   to dismiss to permit the Court to expeditiously resolve the legal issues raised in
 5   the motion to dismiss before reaching the merits of the petition, if possible. This
 6   will conserve the Court’s and the parties’ resources.
 7         3.     Petitioners’ counsel needs additional time to meet with Petitioners
 8   regarding Respondent’s filings in order to reply to the answer/response, which
 9   will require coordinating video visits and sending documents via mail.
10         4.     The Petitioners are in custody and this stipulated briefing schedule
11   will not harm or prejudice them.
12         5.     Respondent’s counsel will be out of state from September 28 through
13   October 1, 2020, and the parties respectfully request that no hearings or
14   additional deadlines be scheduled during that time.
15         DATED: September 21, 2020.
16
     Rene L. Valladares                         Nicholas A. Trutanich
17   Federal Public Defender                    United States Attorney

18     /s/ Erin Gettel                            /s/ Holly Vance
     By_____________________________            By_____________________________
19
     Erin Gettel                                Holly Vance
20   Assistant Federal Public Defender          Assistant United States Attorney
21
22
23
24
25
26
                                               2
        Case 2:20-cv-01586-GMN-DJA Document 16 Filed 09/23/20 Page 3 of 3




 1                       UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
 4
 5   Jess Elijio Carranza, Jimmy Carter Kim,        Case No. 2:20-cv-01586-GMN-DJA

 6                Plaintiffs/Petitioners,
                                                    Order Granting Stipulated
 7         v.                                       Briefing Schedule
 8   Brian Koehn, Warden, Nevada Southern
     Detention Center,
 9
                  Defendant/Respondent.
10
11
12         Based on the stipulation of counsel, the Court finds that good cause exists

13   to approve the stipulated briefing schedule.

14         IT IS THEREFORE ORDERED nunc pro tunc, that Petitioners’ response

15   to the motion to dismiss (ECF No. 12) is due by September 21, 2020.

16   Respondent’s reply is due by September 28, 2020.

17         IT IS FURTHER ORDERED that Petitioners’ reply to the answer/response

18   to the petition (ECF No. 13) is due by October 1, 2020.

19
           Dated this _____
                       23 day of September, 2020.
20
21
22
23
                                            Gloria M. Navarro, District Judge
24                                          UNITED STATES DISTRICT COURT
25
26
                                               3
